Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 6 April 1820
From: Gibson, Patrick,Robert, John Gibson
To: Jefferson, Thomas


					
						
							 Sir
							
								Richmd
								6. apl 1820
							
						
						When I wrote you on the 30th ulto annexing sales of your Flour & your acct currt I was not aware of your notes being curtailed in the Va Bk (80$) which reduces it now to 1450$ the bale therefore I have in hand which you can draw for will be only about $57—the dfts favr Lietch & Wolfe have appeared & been paid—hereafter it wod be well you shod send your notes  blank, as they may be curtailed for some time—
						
							I am Sir with high respect Yours
							
								
									
										
											
												Patrick Gibson
											
										
									
									
										
											⅌. John. G. Robert
										
									
								
							
						
					
					
						the note now here is filled up for 1530 which will not answer for next disct day, but must be blank
					
				